Citation Nr: 1226452	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 29, 1976, to November 10, 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In July 2011, the Board remanded the claim to afford the Veteran a hearing before the Board.  In April 2012, the RO notified the Veteran by letter of the scheduling of a hearing to be held in May 2012.  The Veteran did not appear for the hearing. 
In June 2012, the letter mailed to an address on Fannin Street, which was one of several addresses used by the Veteran, who is apparently homeless, was returned by the U.S. Postal Service as undeliverable.  In March 2012, the Veteran did report for a VA examination and the address noted on the report of examination was on Gulf Spring Lane.  In April 2012, the RO notified the Veteran of rating decision, which was also sent to an address on e Gulf Spring Lane, which was not returned by the U. S. Postal Service.

As it is clear that the Veteran did not receive notice of the hearing, procedural due requires that the hearing be rescheduled.  38 C.F.R. § 20.700(a). 





Accordingly, the case is REMANDED for the following action:

After verifying the Veteran's address of record, in accordance with 38 C.F.R. § 19.76, pertaining to the 30-day notice, schedule the Veteran for a hearing before the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


